On April 1,1988, the Defendant was sentenced to Count I and VIII, Robbery, twenty (20) years on each count plus ten (10) years for the use of a weapon to run consecutively plus twenty (20) years for persistent felony offender to run consecutively; Counts II, III, IV, V, VI and VII, Assault, ten (10) years on each counts plus five (5) years for persistent felony offender to run consecutively; Counts I, II and VIII shall run consecutive but concurrent to Counts III, IV, V, VI and VII for a total of 115 years; plus 177 days credit for time served; dangerous designation and ineligible for parole and participation in the supervised release program.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Rose Mary Urbigkeit, of the Montana Defender Project. The state was represented by Brent Brooks, Deputy County Attorney from Yellowstone County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is affirmed except to delete therefrom, the provision that the defendant is ineligible for parole. All other aspects of the judgment are affirmed.
The reason for deleting the ineligibility for parole provision from the judgment is to conform to the State policy permitting and encouraging rehabilitation.